DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 21-23, 25, 27-28, 32, 36, 44-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 and 21 recite “a layer formed from a polymeric barrier material”. It is not clear if this “layer” is the same element as the “inner layer” or “outer layer”. It is not clear where this “layer” is located in the cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 17, 21-23, 25, 27-28, 32, 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over California Almonds NPL in view of King et al [Pat. No. 9,504,860] and Evans [US 2006/0010783A1].
California Almonds NPL teach a method for preserving and protecting almonds from damage caused by pests, insects, bacteria, mold, and moisture (page 3, 1st paragraph), the mold producing harmful aflatoxins (page 3, 3rd paragraph), the mold including Aspergillus spp (page 3, final paragraph), excess moisture being the most significant factor in mold growth (page 4, 1st paragraph), covering stockpiles of almonds with tarps which contact the almonds (page 5, Managing Stockpiles), pests carrying bacteria such as Salmonella and E. coli (page 5, Managing Stockpiles), and monitoring the relative humidity of the stockpile in order to maintain an RH of 65% or less to inhibit microorganisms (page 6, Managing Moisture).
Regarding claim 32, the California Almonds NPL was applied to the “inhibiting spoilage” and “reducing microbial levels” choices of parent claim 21, rather than the “reducing the risk of spontaneous combustion” choice. 
California Almonds NPL does not explicitly recite the cover being a laminate with an outer layer, polymeric barrier layer of polytetrafluoroethylene, and inner layer (claim 17, 21), the inner and/or outer layer being a knit or woven fabric of polyester, polyacrylate, polyolefin, polyurethane, polyamide, or fluoropolymer (claim 17, 21), and the cover being microporous, permeable to water vapour, and water-resistant (claim 17, 21). 

King et al teach a protective cover comprising an outer layer of knitted or woven nylon or polyamide (Figure 1, #12; column 2, lines 1-6), an inner layer of woven or knit polyester (Figure 1, #16; column 2, lines 7-11), a middle layer of PTFE (Figure 1, #14; column 3, lines 10-25), the cover being waterproof, breathable, and permeable to water vapor to remove moisture from the covered object and prevent condensation under the cover (column 1, lines 31-45; column 3, lines 26-41).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed cover materials into the method of California Almonds NPL, in view of Evans and King et al, since all are directed to methods of using covers/tarps to protect outdoor materials, since California Almonds NPL already used a tarp to cover the stockpile but simply did not provide any details about its construction, since California Almonds NPL also taught excess moisture being the most significant factor in mold growth (page 4, 1st paragraph), monitoring the relative humidity of the stockpile in order to maintain an rH of 65% or less (page 06, Managing Moisture), and the need to periodically remove the cover to reduce the moisture levels (page 
In conclusion, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over California Almonds NPL, in view of Evans and King et al, as applied above, and further in view of Hochrein et al [US 2008/0011034A1].
California Almonds NPL, Evans, and King et al teach the above mentioned concepts. California Almonds NPL do not explicitly recite the cover having a breathability of 0-13 m2Pa/W and/or hydrostatic resistance of 100-275 kPa (claim 36). Hochrein et al teach a breathable laminate cover comprising a porous layer between woven fabric and knitted fabric (Figure 2; paragraph 0039), the porous material being polytetrafluoroethylene (paragraph 0049), a breathability value of 2-10 m2Pa/W (paragraph 0037), and a water entry pressure greater than 50 kPa and as high as 1 MPa (paragraph 0037). It would have been obvious to one of ordinary skill in the art to incorporate the claimed properties into the invention of California Almonds NPL, in view of Evens, King et al, and Hochrein et al, since all are directed to methods of covering and/or protecting outdoor materials, since outdoor covers commonly used a layer of PTFE as shown by King et al, since breathable outdoor covers commonly provided a breathability value of 2-10 m2Pa/W (paragraph 0037) and a water entry pressure greater than 50 kPa and as high as 1 MPa (paragraph 0037) as shown by Hochrein et al, and since a cover with the claimed values would have further ensured that the covered material of California Almonds NPL did not have an elevated moisture level during storage.

Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant argues that California Almonds NPL was limited to only PE (polyethylene) tarps by citing a separate reference (Almond Stockpile Monitoring for Aflatoxin Potential). However, California Almonds NPL does not require a PE tarp. Regardless, the present rejection is based upon the combination of the teachings of California Almonds NPL with King et al and Evans, and what they would suggest to one of ordinary skill in the art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have been obvious to one of ordinary skill in the art to incorporate the claimed cover materials into the method of California Almonds NPL, in view of Evans and King et al, since all are directed to methods of using covers/tarps to protect outdoor materials, since California Almonds NPL already used a tarp to cover the stockpile but simply did not provide any details about its construction, since California Almonds NPL also taught excess moisture being the most significant factor in mold growth (page 4, 1st paragraph), monitoring the relative humidity of the stockpile in order to maintain an rH of 65% or less (page 06, Managing Moisture), and the need to periodically remove the cover to reduce the moisture levels (page 06); since stockpiled food materials were commonly preserved by a breathable and microporous cover including a water-impermeable and vapor-permeable polymeric barrier material (paragraph 0045) as shown by Evans; since breathable covers commonly included an outer layer of knitted or woven nylon or polyamide (Figure 1, #12; column 2, lines 1-6), an inner layer of woven or knit polyester (Figure 1, #16; column 2, lines 7-11), a middle layer of PTFE (Figure 1, #14; column 3, lines 10-25), the cover being waterproof, breathable, and permeable to water vapor to remove moisture from the covered object and prevent condensation under the cover (column 1, lines 31-45; column 3, lines 26-41) as shown by King et al; since a breathable cover would have eliminated the need for periodically opening the tarps of California Almonds NPL, since removing the cover of California Almonds NPL was a labor and time intensive act for operators, since the substitution of one known element (ie a breathable cover) for another (ie a conventional cover) would have yielded predictable results to one of ordinary skill in the art, and since the use of a breathable, microporous cover in the method of California Almonds NPL would have provided an efficient and effective means for preserving the almonds while still preventing excess moisture from accumulating beneath the cover and causing the growth of harmful molds and bacteria. 
Applicant also argues that the Declaration of 12/5/19 and 6/22/21 provided evidence of unexpected results over California Almonds NPL. However, this does not take into account the teachings and suggestion of King et al and Evans in combination with California Almonds NPL. The breathable cover materials of Evans and King et al would be expected to provide the same water resistance and vapor permeability function due to the use of the same materials for the cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792